Exhibit 10.1

 



EXECUTION VERSION

 





FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
23, 2020, is entered into by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Wells Fargo”), in its capacity as agent for the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), HUDSON TECHNOLOGIES, INC., a
New York corporation (“Parent”), HUDSON HOLDINGS, INC., a Nevada corporation
(“Hudson Holdings”), HUDSON TECHNOLOGIES COMPANY, a Tennessee corporation
(“Hudson Technologies”), ASPEN REFRIGERANTS, INC., a Delaware corporation
(“Aspen”, and together with Hudson Holdings and Hudson Technologies, each, a
“Borrower” and individually and collectively, the “Borrowers”), and the Lenders
(as defined below) party hereto, and acknowledged and agreed to by each of the
Guarantors (as defined in the Credit Agreement referred to below) identified on
the signature pages hereof.

 

RECITALS

 

A.       Parent, Borrowers, the lenders party thereto from time to time
(collectively, the “Lenders”) and Agent, have previously entered into that
certain Credit Agreement, dated as of December 19, 2019 (as the same may be
amended, amended and restated, restated, supplemented, modified, or otherwise in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
have made certain loans and financial accommodations available to Borrowers.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.

 

B.       Borrowers have requested that Agent and the Lenders amend the Credit
Agreement and Agent and the Lenders party hereto have agreed to do so pursuant
to the terms and conditions set forth herein.

 

C.       The Loan Parties are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent’s or any Lender’s rights or remedies as set forth in the Credit
Agreement or the other Loan Documents are being waived or modified by the terms
of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.                   Amendments to Credit Agreement.

 

(a)                The following defined terms are hereby added to Section 1.1
to the Credit Agreement in their proper alphabetical order:

 

“ “CARES Act” means (i) the Coronavirus Aid, Relief, and Economic Security Act,
as in effect from time to time or (ii) any laws, orders, rulings, regulations or
guidelines issued or enacted by a Governmental Authority in order to provide
assistance due to COVID-19.”

 

“ “CARES Forgiveness Date” means five (5) Business Days after the date that the
applicable Borrowers obtain a final determination by the lender of the COVID-19
Assistance Indebtedness (and, to the extent required, the Small Business
Administration) (or such longer period as may be approved in writing by Agent)
regarding the amount of COVID-19 Assistance Indebtedness, if any, that will be
forgiven pursuant to the provisions of the CARES Act and the SBA.

 



 

 

 

“ “COVID-19 Assistance” means any (i) loan, advance, guarantee, or other
extension of credit, credit enhancement or credit support, or equity purchase or
capital contribution, waiver or forgiveness of any obligation, or any other kind
of financial assistance, provided by, or on behalf of, a Governmental Authority
pursuant to the CARES Act and/or the SBA, as applicable, or (ii) indebtedness,
reimbursement obligation or other liability of any nature owed to, or on account
of, or for the benefit of, a Governmental Authority, in each case, in connection
with COVID-19 and pursuant to the CARES Act and/or the SBA, as applicable.

 

“ “COVID-19 Assistance Indebtedness” means unsecured Indebtedness incurred by
Parent or any of its Subsidiaries pursuant to paragraph 36 of Section 7(a) of
the SBA that is not senior in payment priority to any of the Obligations;
provided, that (1) the proceeds are applied in accordance with paragraph (36)(F)
of the SBA or in accordance the CARES Act, (2) the aggregate outstanding
principal amount may not exceed $2,500,000, (3) the Administrative Borrower has
provided Agent (x) with written notice of the proposed Indebtedness to be
incurred at least three (3) Business Days (or such shorter period of time as the
Required Lenders may reasonably agree) prior to the anticipated closing date for
the incurrence of the proposed Indebtedness and (y) copies of the material
documents relative to the proposed Indebtedness for review (but not approval)
before their execution and delivery and (4) no Indebtedness basket (other than
clause (t) of the definition of “Permitted Indebtedness”) may be used to incur
COVID-19 Assistance.”

 

“ “SBA” means the Small Business Act of 1953, as in effect from time to time.”

 

(b)                The last paragraph of the definition of “EBITDA” set forth in
Section 1.1 of the Credit Agreement is hereby amended to add the following new
sentence immediately at the end thereof:

 

“Notwithstanding anything to the contrary contained herein, EBITDA shall exclude
any cancellation of Indebtedness income arising as a result of any forgiveness
of any COVID-19 Assistance.”

 

(c)                The definition of “Liquidity” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“ “Liquidity” means, as of any date of determination, the sum of Availability,
Qualified Cash, and solely for the period from April 23, 2020 through and
including December 31, 2020, cash constituting proceeds of COVID-19 Assistance
Indebtedness held by the Loan Parties.”

 

(d)                The definition of “Permitted Indebtedness” set forth in
Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the word
“and” at the end of clause (r) thereof, (ii) by deleting the period at the end
of clause (s) thereof and substituting “, and” in lieu thereof, and (iii) adding
the following new clause (t) at the end thereof:

 

“(t) COVID-19 Assistance Indebtedness.”

 



 2 

 

 

(e)                Section 5 of the Credit Agreement is hereby amended by adding
the following new Section 5.23 at the end thereof:

 

“5.23 COVID-19 Assistance.

 

(a)                Parent and the Borrowers agree to, and will cause each of
their respective Subsidiaries to, promptly apply for (and provide any requested
supplemental information related to) the forgiveness or other relief of any
COVID-19 Assistance received pursuant to Section 1106 of the CARES Act (and any
guidance and/or regulation promulgated thereunder) as permitted by the
applicable Governmental Authority and submit such application to the extent
satisfaction of such requirements does not otherwise cause, directly or
indirectly, a Default or an Event of Default to occur. The Administrative
Borrower shall give Agent and Lenders prompt notice of the making of such
application.

 

(b)                On the CARES Forgiveness Date, the Loan Parties shall deliver
to Agent a certificate of an Authorized Person of the Loan Parties certifying as
to the amount of the COVID-19 Assistance Indebtedness that will be forgiven
pursuant to the provisions of the CARES Act and the SBA, together with
reasonably detailed description thereof, all in form satisfactory to Agent.”

 

(f)                 Section 6.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“6.9 Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments; provided that, notwithstanding the
foregoing, no investment by any Loan Party or Subsidiary with proceeds of, or
other value from, COVID-19 Assistance shall constitute an Investment for the
purposes of this Agreement so long as such Investment (x) is made in a manner
consistent with the CARES Act and/or the SBA, and (y) in any event, if such
Indebtedness is (i) incurred by a Loan Party and (ii) used solely for the direct
or indirect benefit of the Loan Parties.”

 

(g)                Section 17.7 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. Each party agrees that the electronic signatures, whether
digital or encrypted, of the parties included in this Agreement are intended to
authenticate this writing and to have the same force and effect as manual
signatures. Electronic Signature means any electronic sound, symbol, or process
attached to or logically associated with a record and executed and adopted by a
party with the intent to sign such record, including facsimile or email
electronic signatures pursuant to the New York Electronic Signatures and Records
Act (N.Y. State Tech. §§ 301-309) as amended from time to time or as provided
under the Uniform Commercial Code as adopted by the State of New York. The
foregoing shall apply to each other Loan Document mutatis mutandis.”

 



 3 

 

 

2.                   Conditions Precedent to Effectiveness of this Amendment.
This Amendment shall not become effective until all of the following conditions
precedent shall have been satisfied in the sole discretion of Agent or waived by
Agent:

 

(a)                Agent shall have received fully executed counterparts to this
Amendment,

 

(b)                each of the representations and warranties of each Loan Party
or its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date),

 

(c)                no Default or Event of Default shall have occurred and be
continuing, and

 

(d)                the Agent shall have received a duly executed copy of the
Fifth Amendment to the Term Loan Agreement, in form and substance reasonably
satisfactory to the Agent (the “Term Loan Amendment”), a copy of which is
attached hereto as Exhibit A, and all conditions precedent to the effectiveness
of the Term Loan Amendment shall have been satisfied.

 

3.                   Release; Covenant Not to Sue.

 

(a)                Each Loan Party party hereto hereby absolutely and
unconditionally releases and forever discharges Agent and each Lender, and any
and all participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing (each a “Released Party”), from any and all claims, demands
or causes of action of any kind, nature or description, whether arising in law
or equity or upon contract or tort or under any state or federal law or
otherwise, which any Loan Party party hereto has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment arising from or in any way connected to this
Amendment, the other Loan Documents, and/or the transactions contemplated
hereunder or thereunder, whether such claims, demands and causes of action are
matured or unmatured or known or unknown.

 

(b)                Each Loan Party party hereto acknowledges that it may
hereafter discover facts different from or in addition to those now known or
believed to be true with respect to such claims, demands, or causes of action
and agree that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Loan Party party
hereto understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 



 4 

 

 

(c)                Each Loan Party party hereto, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by each Loan Party party hereto pursuant to the above
release. If any Loan Party party hereto or any of their successors, assigns or
other legal representations violates the foregoing covenant, each Loan Party
party hereto, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Released Party may
sustain as a result of such violation, all reasonable attorneys’ fees and costs
incurred by such Released Party as a result of such violation.

 

4.                   Representations and Warranties. Each Loan Party hereby
represents and warrants to the Lenders as follows:

 

(a)                Organization; Powers. The Loan Parties and each of their
respective Subsidiaries (a) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (b) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect and (c) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

(b)                Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of this Amendment are within such Loan Party’s
corporate or other organizational power and has been duly authorized by all
necessary corporate or other organizational action of such Loan Party. This
Amendment and each Loan Document (as amended or modified hereby) is the legal,
valid and binding obligation of each Loan Party, enforceable against such Loan
Party in accordance with their respective terms (except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights
generally), and are in full force and effect.

 

(c)                Representations and Warranties. The representations and
warranties of each Loan Party or its Subsidiaries contained in the Credit
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

(d)                No Default. No event has occurred and is continuing that
constitutes a Default or Event of Default.

 

5.                   Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES
HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

6.                   Counterparts. This Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Amendment.

 



 5 

 

 

7.                   Reference to and Effect on the Loan Documents.

 

(a)                Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

 

(b)                Except as specifically set forth in this Amendment, the
Credit Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of Parent
and each Borrower to Agent and Lenders without defense, offset, claim or
contribution.

 

(c)                The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of Agent or any Lender under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

 

8.                   Reaffirmation and Confirmation. The Loan Parties party
hereto hereby (a) acknowledge and reaffirm their respective obligations as set
forth in each Loan Document (as amended by this Amendment), (b) agree to
continue to comply with, and be subject to, all of the terms, provisions,
conditions, covenants, agreements and obligations applicable to them set forth
in each Loan Document (as amended by this Amendment), which remain in full force
and effect, and (c) confirm, ratify and reaffirm that (i) the guarantees and
indemnities given by them pursuant to the Credit Agreement and/or any other Loan
Document continue in full force and effect, following and notwithstanding, any
waiver thereto pursuant to this Amendment; and (ii) the security interest
granted to Agent, for the benefit of each member of the Lender Group, in each
case pursuant to the Loan Documents in all of their right, title, and interest
in all then existing and thereafter acquired or arising Collateral in order to
secure prompt payment and performance of the Obligations, is continuing and is
and shall remain unimpaired and continue to constitute a security interest
(subject to Permitted Liens) in favor of the Agent, for the benefit of each
member of the Lender Group with the same force, effect and priority in effect
immediately prior to entering into this Amendment.

 

9.                   Estoppel. To induce Agent and Lenders to enter into this
Amendment and to induce Agent and Lenders to continue to make advances to
Borrowers under the Credit Agreement, each Loan Party hereby acknowledges and
agrees that, after giving effect to this Amendment, as of the date hereof, there
exists no Default or Event of Default and no right of offset, defense,
counterclaim or objection in favor of any Loan Party as against Agent or any
Lender with respect to the Obligations.

 

10.               Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 



 6 

 

 

11.               Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

12.               Submission of Amendment. The submission of this Amendment to
the parties or their agents or attorneys for review or signature does not
constitute a commitment by Agent or any Lender to waive any of their respective
rights and remedies under the Loan Documents, and this Amendment shall have no
binding force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

13.               Further Assurances. Each Loan Party party hereto agrees to
execute and deliver any documents, agreements, instruments, certificates,
notices or any other arrangements and take any and all further action that, in
each case, may be required under applicable law or that the Agent or the
Required Lenders may request in order to effectuate to more fully reflect the
intent of the parties hereto and the matters contemplated by this Amendment or
the Credit Agreement (as amended by this Amendment) or any other Loan Documents.

 

[Remainder of Page Left Intentionally Blank; Signature Pages Follow.]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date first above written.

 





  PARENT:       HUDSON TECHNOLOGIES, INC., a New York corporation           By:
 /s/ Nat Krishnamurti     Name: Nat Krishnamurti     Title: CFO       BORROWERS:
      HUDSON TECHNOLOGIES COMPANY, a Tennessee corporation           By: /s/ Nat
Krishnamurti     Name: Nat Krishnamurti     Title: CFO       HUDSON HOLDINGS,
INC., a Nevada corporation           By:  /s/ Nat Krishnamurti     Name: Nat
Krishnamurti     Title: CFO       ASPEN REFRIGERANTS, INC., a Delaware
corporation           By: /s/ Nat Krishnamurti     Name: Nat Krishnamurti    
Title: CFO

 

 



 



 

[Hudson Technologies - Signature Page to First Amendment to Credit Agreement]

 

 



  AGENT AND LENDER:       WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Agent and as Lender               By:  /s/ Joseph Mullen
    Name: Joseph Mullen     Title: Its Authorized Signatory

 

 





 

[Hudson Technologies - Signature Page to First Amendment to Credit Agreement]

 

 

Acknowledged and agreed to

as of the date first written above:

 

GLACIER INTERNATIONAL, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

GLACIER TRADING CORP.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

HFC INTERNATIONAL, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

HFC TRADERS, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

RGIT TRADING CORP.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

[Hudson Technologies - Signature Page to First Amendment to Credit Agreement]

 

 

Acknowledged and agreed to

as of the date first written above:

 

RCTI CORP.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

RCTI TRADING, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

RGIT, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

RGT ENTERPRISES, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

RCT INTERNATIONAL, INC.,

a New York corporation, as a Guarantor

 

 

 

By: /s/ Nat Krishnamurti

Name: Nat Krishnamurti

Title: CFO

 

[Hudson Technologies - Signature Page to First Amendment to Credit Agreement]

 

 

 

